DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-23 and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasuhara et al. (US 8,668,252 B2).
Regarding claim 15, Yasuhara et al. disclose a front longitudinal beam (Fig. 1, 32); a first bracket (Fig. 3, 39) extending in a left-right direction and having an inner end connected to an outer side of the front longitudinal beam; an upper side beam (Fig. 1, 12) having a front lower end connected to an outer end of the first bracket, and the front lower end obliquely extending upwards from a front to a rear; 

As to claim 16, Yasuhara et al. disclose wherein the first bracket has a closed cross section (col. 5 ln. 63-65).
Regarding claim 17, Yasuhara et al. disclose wherein the first bracket (39) comprises a first bracket plate and a second bracket plate, the first bracket plate is in a shape of U, and the second bracket plate is fixed to an opening of the first bracket plate and seals the opening (col. 5 ln. 55-65).  
As to claim 18, Yasuhara et al. disclose wherein the upper side beam (12) comprises an arc segment and a straight segment, the arc segment is connected in front of the straight segment, and a front lower end of the arc segment is fixed to the first bracket (Fig. 1 illustrates an arc like portion of 12 fixed to bracket 39).  
Regarding claim 19, Yasuhara et al. disclose wherein the rear floor longitudinal beam (17) comprises a front segment, a middle segment, and a rear segment, the front segment is connected to the rear end of the front floor longitudinal beam (51/56), the middle segment is connected to a rear end of the rocker panel (14), and the rear segment extends backwards from the middle segment (Fig. 1 illustrates the middle portion of 17 connected to the rear portion of 14).
As to claim 20, Yasuhara et al. disclose wherein a width of the middle segment is larger than a width of the front segment, and an outer wall of the middle segment abuts an inner wall of the rocker panel and is fixed to the inner wall of the rocker panel (Fig. 1).

As to claim 22, Yasuhara et al. disclose wherein the floor centre aisle (43) is provided with a centre aisle force transmission path extending along a front-rear direction (col. 7 ln. 30-43).
Regarding claim 23, Yasuhara et al. disclose wherein the centre aisle force transmission path (Fig. 1 illustrates the path of 43 including groove portions) is a groove (Fig. 6, 51a).
As to claim 25, Yasuhara et al. disclose wherein when a vehicle is in frontal crash, an impact force transmitted to the front longitudinal beam is transmitted to the rear floor longitudinal beam (col. 2 ln. 59-67) by means of the front floor longitudinal beam and the rocker panel, and transmitted to the upper side beam by means of the first bracket (col. 7 ln. 18-29).
Regarding claim 26, Yasuhara et al. disclose wherein when a vehicle is in offset crash, the first bracket transmits an impact force to the front longitudinal beam to enable the front longitudinal beam deforms towards an outer side of the vehicle (col. 8 ln. 5-25).
As to claim 27, Yasuhara et al. disclose wherein when a vehicle is in frontal crash, an impact force transmitted to the front longitudinal beam is transmitted to the rear floor longitudinal beam (col. 2 ln. 59-67) by means of the front floor longitudinal beam and the rocker panel, also transmitted to the rear floor longitudinal beam by means of the floor centre aisle and the rear floor cross member, and transmitted to the upper side beam by means of the first bracket (col. 2 ln. 59 – col. 3 ln. 9).

Allowable Subject Matter
Claims 28-34 are allowed.
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tasumi et al. (US 7,823,964 B2) disclose a vehicle body and a vehicle including longitudinal beams, brackets and side beams which work together to form a closed loop force transmission structure so that components arranged in the space are not damaged.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896.  The examiner can normally be reached on 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                         
/D.D.I/March 9, 2021

/Joseph D. Pape/Primary Examiner, Art Unit 3612